I too dissent. It is quite generally held that those whose duty it is to find the facts are not, as a matter of law, bound by the opinions or judgments of expert witnesses. Hirabelli v.Daniels, 44 Utah 88, 138 P. 1172; 22 C.J. 728 et seq., and cases there cited. It was the province of the Industrial Commission to weigh the opinions expressed by the physicians who testified in this case as to the source of the disease germs which caused the infection which resulted in the disability of Mr. Henderson, and the commission having done so and found the facts, this court is without authority to interfere. The opinions of the physicians who testified in the instant case are not in entire accord as to the source of infection and the resulting disability complained of. In my opinion the evidence in this case brings it more nearly within the rule announced by this court in the case of Chief Consolidated M. Co. v. Salisbury et al.,61 Utah 66, 210 P. 929, than within a rule such as is announced in the prevailing opinion. In the opinion of the physician who testified most favorably for the applicant it was by no means certain that the disease germs entered through the place where the applicant was injured while in the course of his employment. The germs may or may not have so entered. Under such circumstances, according to the uniform holding of this court, the findings made by the commission must be sustained.
In my opinion such should be the order in this case.